DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s filing dated  08/17/2022.
Claims 1-4, 9, 13, 17-19 and 21-30.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Ms. Yoshiko Ito (Reg No. 70437) on 2 September 2022.
	This application has been amended as follows:

	1. (Currently Amended) A vehicle controller comprising: 
at least one non-transitory machine readable medium storing instructions; and 
at least one processor configured to execute the instructions to: 
obtain first estimation information of luggage being carried by a user of a target vehicle, 
wherein the target vehicle is stopped in a pick-up area where vehicles are allowed to stop and wait for respective users to board therein, and wherein the user carrying the luggage approaches the target vehicle stopped in the pick-up area;
determine whether the user of the target vehicle is carrying a piece of luggage having a size equal to or greater than a predetermined size based on the obtained first estimation information; 
obtain second estimation information including statuses of other vehicles stopped around the target vehicle; 
determine, based on the obtained second estimation information, that 1) the other vehicles include i) a front vehicle stopped adjacent to and in front of the target vehicle and ii) a back vehicle stopped adjacent to and behind the target vehicle such that the front vehicle and the back vehicle sandwiches the target vehicle in a front-back direction, 2) an inter-vehicle distance between the front vehicle and the back vehicle, and 3) a rearward distance between the target vehicle and the back vehicle; 
compare the inter-vehicle distance between the front vehicle and the back vehicle to a first predetermined distance; 
compare the rearward distance between the target vehicle and the back vehicle to a second predetermined distance, wherein the first predetermined distance is set to be equal to or greater than a sum of a length of the target vehicle and the second predetermined distance; and 2 DM_US 186281775-1.086551.0387Application No. 16/460,331Docket No.: 086551-0387 Reply to Office Action of February 1, 2022 
in response to determining that i) the user of the target vehicle is carrying the piece of luggage having the size equal to or greater than the predetermined size ii) the inter-vehicle distance between the front vehicle and the back vehicle is less than a first predetermined distance, and iii) the rearward distance between the target vehicle and the back vehicle is less than a second predetermined distance, cause the back vehicle to move such that the rearward distance between the target vehicle and the back vehicle becomes equal to or greater than the second predetermined distance.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record is Kazuhiko et al., JP 2017185954 A1, Tsuyunashi, US 20180261092 A1, and Ramot et al., US 20200160477 A1.
	Kazuhiko discloses a vehicle controller comprising:
at least one non-transitory machine readable medium storing instructions; and 
at least one processor configured to execute the instructions to: 
obtain first estimation information of luggage being carried by a user of a target vehicle, wherein the target vehicle is stopped in a pick-up area where vehicles are allowed to stop and wait for respective users to board therein, and wherein the user carrying the luggage approaches the target vehicle stopped in the pick-up area (See at least ¶7 and 19).

Tsuyunashi teaches:
determine whether the user of the target vehicle is carrying a piece of luggage having a size equal to or greater than a predetermined size based on the obtained first estimation information
obtain second estimation information including statuses of other vehicles stopped around the target vehicle (See at least ¶37);  
determine, based on the obtained second estimation information, that 1) the other vehicles include i) a front vehicle stopped adjacent to and in front of the target vehicle and ii) a back vehicle stopped adjacent to and behind the target vehicle such that the front vehicle and the back vehicle sandwiches the target vehicle in a front-back direction, 2) an inter-vehicle distance between the front vehicle and the back vehicle, and 3) a rearward distance between the target vehicle and the back vehicle (See at least ¶46).

Ramot teaches:
compare the inter-vehicle distance between the front vehicle and the back vehicle to a first predetermined distance (See at least ¶128); 
compare the rearward distance between the target vehicle and the back vehicle to a second predetermined distance, wherein the first predetermined distance is set to be equal to or greater than a sum of a length of the target vehicle and the second predetermined distance (See at least ¶128).
None of the prior art of record references taken either together or in combination with the prior art of record disclose:
(Claims 1, 17 and 18)” in response to determining that i) the user of the target vehicle is carrying the piece of luggage having the size equal to or greater than the predetermined size ii) the inter-vehicle distance between the front vehicle and the back vehicle is less than a first predetermined distance, and iii) the rearward distance between the target vehicle and the back vehicle is less than a second predetermined distance, cause the back vehicle to move such that the rearward distance between the target vehicle and the back vehicle becomes equal to or greater than the second predetermined distance.”
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.K./Examiner, Art Unit 3662  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662